United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.G., Appellant
and
U.S. POSTAL SERVICE, COBB POST OFFICE,
Cobb, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1549
Issued: August 3, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 19, 2020 appellant, through counsel, filed a timely appeal from a May 22, 2020
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that a traumatic
incident occurred in the performance of duty on May 15, 2018, as alleged.
FACTUAL HISTORY
On June 4, 2018 appellant, then a 47-year-old part-time flexible letter carrier, filed a
traumatic injury claim (Form CA-1) alleging that on May 14, 2018 she injured her lower back,
legs, and right arm when picking up a mail cage while in the performance of duty. On the reverse
side of the claim form appellant’s supervisor indicated that the injury was caused by appellant’s
willful misconduct as she had performed an unsafe act. She further indicated that the facts
concerning the injury did not agree with statements from appellant or witnesses. Appellant stopped
work on June 1, 2018.
In support of her claim, appellant submitted an x-ray report of her lumbar spine, dated
May 31, 2018, which revealed mild degenerative changes without acute fracture or dislocation.
Appellant also submitted hospital discharge notes dated May 31 and June 11, 2018.
In a narrative statement dated May 31, 2018, appellant noted that on May 14, 2018 she
helped a mail truck driver lift a mail cage. She indicated that she felt her back pop in her lower
spine, causing a shooting pain down her legs. Appellant further noted that she informed her
coworkers, supervisor, and postmaster of the employment incident and her resultant lower back
pain. She reported that no one had contacted her regarding the incident since May 14, 2018.
Appellant asserted that her back pain had worsened and that the pain made her nauseous and
prevented her from sleeping, standing, or sitting at times. She indicated that her back pain had not
improved with medication and ice packs.
In a May 31, 2018 witness statement, J.R., appellant’s coworker, noted that on May 26,
2018 appellant informed him of the employment incident and her continuing back pain.
In a May 31, 2018 witness statement, S.N., appellant’s supervisor, noted that on May 25,
2018 appellant reported injuring her back while helping a truck driver pick up a cage. He indicated
that he did not take action because appellant did not “seem to want” it. S.N. further reported that
appellant told him that she felt a burning feeling in her back on May 29, 2018.
OWCP also received copies of e-mails, dated June 4, 2018, from S.C. and J.T., appellant’s
coworkers. S.C. and J.T. noted that appellant complained of back pain on May 14, 2018 after
helping a truck driver lift a cage. They indicated that appellant continued to work after the
employment incident.
In a June 7, 2018 witness statement, R.L., a contractor for the employing establishment,
noted that on May 14, 2018 he was unloading mail cages onto a lift gate. He indicated that
appellant helped him lift a cage despite him telling her that he could handle it. R.L. reported that
appellant responded affirmatively when he asked her if she was all right.
In a letter dated June 8, 2018, M.L., appellant’s supervisor, noted that appellant reported
the alleged employment incident on May 31, 2018. She indicated that she heard of the incident in
2

passing, but did not begin the accident reporting process until May 31, 2018 when appellant
reported the incident directly.
In a separate letter of even date, M.L. controverted appellant’s claim asserting that
appellant delayed reporting the employment incident and continued to work without restrictions.
She further asserted that appellant had complained of headaches in the past and had attendance
issues. M.L. contended that appellant’s statement of the employment incident did not concur with
other witness statements.
In a June 11, 2018 report, Katherine Pisesky, a nurse practitioner, noted that appellant
experienced back pain after helping a coworker lift a cage at work. She examined appellant and
diagnosed lumbosacral strain.
By development letter dated June 22, 2018, OWCP informed appellant that the evidence
of record was insufficient to establish her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion. OWCP afforded appellant 30
days to submit the necessary evidence.
OWCP subsequently received lumbar spine magnetic resonance imaging (MRI) scan
reports dated June 18, 2015 through June 21, 2018.
Appellant submitted reports and work excuse notes, dated May 31 through July 16, 2018,
from nurse practitioners, who listed appellant’s work restrictions and provided updates of her
treatment related to her back pain.
In a June 11, 2018 emergency department report, Dr. Jared Greenholz, a Board-certified
emergency medicine specialist, noted that appellant complained of a back injury sustained on
May 14, 2018. He indicated that appellant “assisted [a] man who was yelling at her to help him
after he fell by attempting to lift a cage.” Dr. Greenholz reported that appellant felt a pop in her
lumbar spine when lifting the cage and experienced immediate pain that had progressively
worsened. He provided physical examination findings and diagnosed lumbosacral strain.
Appellant submitted emergency department discharge notes and a work excuse note from
Dr. Gary Young, a Board-certified emergency medicine specialist, dated June 27, 2018.
In a June 29, 2018 statement, appellant clarified that the employment incident occurred on
Tuesday, May 15, 2018. She asserted that she informed her supervisor, M.L., of the incident that
day and indicated that M.L. gave her ibuprofen and work restrictions. Appellant noted that M.L.
did not offer to send her to the hospital or give her any forms. She reported that she informed her
coworkers, J.R., S.N., S.C., and J.T., of the employment incident and her back pain. Appellant
alleged that R.L., a contractor for the employing establishment, was not present on the date of the
employment incident.
In progress reports, dated July 2 and 16, 2018, Dr. Daniel Weinberg, a Board-certified
specialist in family medicine, diagnosed lumbar spine sprain and held appellant off work.
On July 16, 2018 appellant responded to OWCP’s development questionnaire. She
reiterated her account of the employment incident and noted that the date of the incident was
3

May 15, 2018. Appellant indicated that she informed her coworkers, supervisor, and postmaster
of the incident.
By decision dated July 25, 2018, OWCP denied appellant’s claim, finding that the factual
evidence of record was insufficient to establish that the alleged event occurred on May 15, 2018
as described. It concluded, therefore, that the requirements had not been met to establish an injury
as defined by FECA.
OWCP subsequently received a June 27, 2018 report from Dr. Young who noted that
appellant injured her back at work on May 14, 2018. Dr. Young examined appellant and
diagnosed acute left-sided low back pain with left-sided sciatica. In an accompanying emergency
department note, he advised that appellant was unable to perform her usual work.
On August 21, 2018 appellant requested a review of the written record before a
representative of OWCP’s Branch of Hearings and Review.
In support of her request, appellant submitted a lumbar spine MRI scan report dated
August 6, 2018, which revealed no significant interval change.
Dr. Young, in an August 6, 2018 report, noted that appellant felt a pop in her low back
when helping a truck driver lift a cage on May 15, 2018. He examined appellant and diagnosed
acute exacerbation of chronic low back pain.
In a letter dated October 25, 2018, Dr. Kimberly Fordham, a Board-certified family
practitioner, described the employment incident and opined that appellant’s conditions were
related to the bending, lifting, and twisting motion of the lower back that occurred on
May 15, 2018.
By decision dated November 5, 2018, OWCP’s hearing representative affirmed the
July 25, 2018 decision.
OWCP subsequently received notes, dated August 8 through 21, 2018, from Ms. Jordan
who described appellant’s treatment and provided physical examination findings.
In an October 22, 2018 response, counsel argued that appellant’s account of the
employment incident was detailed and consistent. She asserted that the truck drivers’ statement
was self-serving and dishonest and should not be considered. Counsel contended that appellant
helped lift a cage of mail to assist in keeping the mail moving despite not being specifically
authorized to do so. She noted that appellant’s coworkers were not qualified to assess her pain or
medical conditions. Counsel argued that there was no strong or persuasive evidence to refute
appellant’s claim that she injured her back while helping a truck driver lift a cage of mail. She
explained that while appellant originally listed the date of the incident as May 14, 2018 and not
May 15, 2018, this was a simple error that had promptly been corrected in the record. Counsel
noted that the postmaster’s statement conflicted with appellant’s supervisor’s statement regarding
the date that appellant reported the incident. She contended that appellant’s case should be
remanded for further development and adjudication based on the medical evidence and appellant’s
statements.

4

On November 30, 2018 appellant requested reconsideration.
In support of her request, appellant submitted a July 25, 2018 statement from M.C., a
postmaster, who noted that appellant informed him of the employment incident on May 31, 2018.
M.C. advised appellant to write a statement and report the incident to the employing establishment.
Appellant also submitted statements from her friends and former employer, dated October 3
through November 26, 2018, who attested to her honesty.
In September 5 and December 10, 2018 duty status reports (Form CA-17), a November 12,
2018 restriction assessment, and a December 10, 2018 work excuse note, appellant’s work
restrictions were noted.
A lumbar spine MRI scan report addendum dated October 25, 2018 revealed a small left
paracentral disc protrusion at L4-5 that was likely not clinically significant.
In an October 31, 2018 report, Dr. Marcia Luisi, a Board-certified specialist in physical
medicine and rehabilitation, noted that appellant experienced pain and numbness in her lower back
and left leg after feeling a pop in her back on May 15, 2018. She examined appellant and reviewed
an electromyography and nerve conduction studies. Dr. Luisi found no electrodiagnostic evidence
of left lumbosacral radiculopathy or plexopathy. She recommended x-rays of appellant’s lower
back and physical therapy treatment.
In a November 6, 2018 report, Dr. Parinaz Azari, a Board-certified physical medicine and
rehabilitation specialist, noted that appellant had chronic low back pain after a work incident on
May 15, 2019. She provided physical examination findings.
In a December 1, 2018 statement, appellant reiterated her account of the employment
incident and disputed her coworkers’ statements, noting that they were not qualified to assess her
medical conditions.
By decision dated January 23, 2019, OWCP denied modification of the November 5, 2018
decision.
On February 19, 2019 appellant requested reconsideration.
By decision dated March 28, 2019, OWCP denied appellant’s request for reconsideration
of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
On January 22, 2020 appellant, through counsel, again requested reconsideration. Counsel
argued that the witness statements of record showed that appellant promptly reported the
employment incident. She asserted that there were no serious inconsistencies with regard to the
material allegations made by appellant and that the date of the employment incident was clarified.
Counsel attached a statement from appellant who explained that R.L., a contractor for the
employing establishment, was not present on May 15, 2018. Appellant asserted that a sub driver
was present on the date of the employment incident and provided a description and sketch of the
driver. She indicated that she contacted R.L. who confirmed that he was not present on
May 15, 2018.

5

By decision dated May 22, 2020, OWCP denied modification of the January 23, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,4 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.7
Generally, fact of injury consists of two components that must be considered in conjunction with
one another. First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place, and in the manner alleged.8 Second, the
employee must submit sufficient evidence to establish that the employment incident caused a
personal injury.9
An employee’s statement that an injury occurred at a given time and in a given manner is
of great probative value and will stand unless refuted by strong or persuasive evidence.10
Moreover, an injury does not have to be confirmed by eyewitnesses. The employee’s statement,
however, must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action. An employee has not met his or her burden of proof to establish the
occurrence of an injury when there are such inconsistencies in the evidence as to cast serious doubt
upon the validity of the claim. Circumstances such as late notification of injury, lack of
3

Id.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

T.A., Docket No. 20-1284 (issued January 27, 2021); T.H., 59 ECAB 388, 393-94 (2008).

8

M.F., Docket No. 19-0578 (issued January 26, 2021); Elaine Pendleton, 40 ECAB 1143 (1989).

9

G.E., Docket No. 20-1081 (issued January 26, 2021); B.M., Docket No. 17-0796 (issued July 5, 2018); John J.
Carlone, 41 ECAB 354 (1989).
10
C.R., Docket No. 20-1147 (issued January 5, 2021); M.S., Docket No. 18-0059 (issued June 12, 2019); D.B., 58
ECAB 464, 466-67 (2007).

6

confirmation of injury, continuing to work without apparent difficulty following the alleged injury,
and failure to obtain medical treatment may, if otherwise unexplained, cast doubt on an employee’s
statement in determining whether a prima facie case has been established.11
ANALYSIS
The Board finds that appellant has met her burden of proof to establish that a traumatic
incident occurred in the performance of duty on May 15, 2018, as alleged.
In a May 31, 2018 narrative statement, appellant alleged that on May 14, 2018 she assisted
a truck driver with lifting a mail cage. She indicated that she felt her back pop in her lower spine
causing a shooting pain down her legs. Appellant noted that she informed her coworkers,
supervisor, and postmaster of the employment incident and her lower back pain. In a June 29,
2018 statement, appellant clarified that the employment incident occurred on May 15, 2018. She
asserted that she informed her supervisor, M.L., of the incident on that date and indicated that M.L.
gave her ibuprofen and work restrictions. Appellant alleged that R.L., a contractor for the
employing establishment, was not present on the date of the employment incident.
In witness statements and e-mails, dated May 31 through June 8, 2018, appellant’s
coworkers and supervisors corroborated appellant’s account of the employment incident and the
fact that she informed them of the incident and her back pain. The employing establishment
controverted appellant’s claim, arguing that she delayed reporting the employment incident.
However, in a May 31, 2018 witness statement, S.N., appellant’s supervisor, noted that appellant
reported the employment incident, but he did not take action because appellant did not “seem to
want” it and that she continued to work. Additionally, in a letter dated June 8, 2018, M.L.,
appellant’s supervisor, noted that she heard of the incident in passing, but did not begin the accident
reporting process until May 31, 2018 when appellant reported the incident directly. The
employing establishment also contended that appellant’s statement was not consistent with R.L.’s
June 7, 2018 witness statement who indicated that appellant helped him lift a cage despite him
telling her that he could handle it. However, in a January 22, 2020 statement, appellant clarified
that R.L. was not present on May 15, 2018. She asserted that a different driver was present on the
date of the employment incident and provided a description and sketch of the driver.
The Board finds that appellant clarified the date of the incident and contemporaneously
sought medical treatment. She submitted extensive medical evidence, including an August 6, 2018
report from Dr. Young, an October 25, 2018 letter by Dr. Fordham, and an October 31, 2018 report
from Dr. Luisi, which provided a single account of the mechanism of injury that has not been
refuted by any evidence in the record.12 As noted above, a claimant’s statement that an injury
occurred at a given time and place, and in a given manner is of great probative value and will stand
unless refuted by strong or persuasive evidence.13 Appellant’s account of the incident is consistent
with the surrounding facts and circumstances and her subsequent course of action does not cast
11

K.F., Docket No. 18-0485 (issued February 18, 2020); D.R., Docket No. 19-0072 (issued June 24, 2019).

12

G.E., supra note 9.

13

Supra note 10.

7

doubt on the validity of her claim.14 The Board therefore finds that appellant has established that
the employment incident occurred, as alleged, on May 15, 2018. Appellant has, thus, established
the first component of fact of injury.15
As appellant has established that the May 15, 2018 employment incident factually occurred
as alleged, the question becomes whether the incident caused an injury.16 As OWCP found that
appellant had not established fact of injury, it did not evaluate the medical evidence. The Board
will therefore set aside OWCP’s May 22, 2020 decision and remand the case for consideration of
the medical evidence of record.17 After such further development as deemed necessary, OWCP
shall issue a de novo decision addressing whether appellant has met her burden of proof to establish
a medical condition causally related to the accepted May 15, 2018 employment incident.
CONCLUSION
The Board finds that appellant has met her burden of proof to establish that a traumatic
incident occurred in the performance of duty on May 15, 2018, as alleged. The Board further finds
that the case is not in posture for decision regarding whether she has established a medical
condition causally related to the May 15, 2018 employment incident.

14

L.F., Docket No. 19-1275 (issued October 29, 2020).

15

Supra note 8.

16

Supra note 9.

17

T.A., supra note 77.

8

ORDER
IT IS HEREBY ORDERED THAT the May 22, 2020 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: August 3, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

